DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicants' election of Group I claims, claims 10-14, with timely traverse in the reply filed on 8/04/2022 is acknowledged.  The traversal is on the ground(s) that the Group II claims are also composition claims and contain all the limitations of claim 10, the only independent claim.  Moreover, the claims all contain the corresponding Special Technical Feature (PCT Rules 13.1, 13.2) that the methylpolysiloxane mixtures do not transform into the supercritical range at temperatures up to 425°C, as described in the specification on page 2, first paragraph, and page 4, lines 25-30.
This is not found persuasive for the following reasons.  Applicants’ amended claims filed 8/04/2022 amending Claim 1 of Group I, and claims 15-16 of Group II to depend from Claim 10 or 15, respectively, was in response to the first restriction requirement dated 6/27/2022.  
In accordance with MPEP §s 1893.03(d) and 818.02(a) claims 29, 25-26, 30, 32, 34 and 37-38, as amended, were elected for examination by original presentation.  Unity of invention (not restriction practice pursuant to 37 CFR 1.141-1.146 ) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371.  The sections of the MPEP relating to reply by applicant (MPEP § 818), and rejoinder of nonelected inventions (MPEP § 821.04) generally also apply to national stage applications submitted under 35 U.S.C. 371. See MPEP § 823.  From MPEP§ 818.02(a) where claims to another invention are properly added and entered in the application before the earlier of the mailing of a first restriction requirement or the mailing of a first Office action on the merits, those claims, along with the ones presented upon filing the application, will be considered originally presented claims for purposes of restriction only.  The amendment of Claims 15-16 of Group II was in reply to a first restriction requirement (unity of invention) dated 6/27/2022.   Because applicants received a first restriction requirement for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. The requirement is still deemed proper and is therefore made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10-14, Claim 10 recites “methylpolysiloxanes having Me3Si chain end groups (M) and Me2SiO units (D)”.  This recitation is unclear and confusing because for (M) and (D), enclosing language within parentheses causes confusion whether the language is optional.  Therefore, it is advised that the parentheses are removed and replace by commas.
Regarding Claims 11-14, each claim recites “ A mixture . . .” while Claim 10 from which Claims 11-14 depend recites “A methylpolysiloxane mixture . . “.  The recitation of Claims 11-14 is unclear and confusing whether “The mixture” is the same or different from “The methylpolysiloxane mixture” perhaps in some way no longer having methylpolysiloxane through reaction or removal or “the mixture” is in addition to the “methylpolysiloxane mixture”.  Also the recitation of Claims 11-14 lacks sufficient antecedent basis for this limitation in the claim.  Therefore Claims 11-14 are indefinite.  
Claim 12 depending from Claim 10 recites “the arithmetic mean of x, weighted by proportions by mass, over all linear methylpolysiloxanes (Six) from Si2 to Si22 is 2.3 to 3.6” lacks sufficient antecedent basis is the claim or in Claim 10 from which it depends in that Claim 10 does not even recite an “x”.  Also the claim is unclear and confusing whether all linear methypolysiloxanes (Six) includes methylpolysiloxanes in addition to those having the M and D units.  Also a closing comma to the opening comma for “mass, over all . . .” would clarify the range 2.3 to 3.6 as not just referring to S22.   
Claim 13 depending from Claim 10 recites “the arithmetic mean of y, weighted by proportions by mass, over all cyclic methylpolysiloxanes (Siy) from D3 to D17 is 1.7 to 3.5” lacks sufficient antecedent basis in the claim or in Claim 10 from which it depends in that Claim 10 does not even recite an “y”.  Also a closing comma to the opening comma for “mass, over all . . .” would the range 2.3 to 3.6 as not just referring to S22.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0175868, Hoffmann et al. (hereinafter “Hoffmann”) evidenced by U.S. 3,694,405, Litteral (“hereinafter Litteral”).  
Regarding Claim 10, Hoffman discloses in the entire document particularly in the abstract and at ¶s 0008-0013 and 0040-0041, 0091 and 0099 mixtures, liquid at 25ºC., of methylpolysiloxanes {reading on methylpolysiloxane mixture of pending Claim 10}, comprising at least two methylpolysiloxanes selected from linear compounds of the general formula I Me3SiO--(Me2SiO)x--SiMe3 (I) (reading on chain ends of Me3Si (M) for claim 10}, and cyclic compounds of the general formula II (Me2SiO)y (II) {reading on Me2SiO units (D) of pending Claim 10.  The mixture comprises at least one linear methylpolysiloxane of the general formula I and at least one cyclic methylpolysiloxane of the general formula II, Me means methyl radical.  The numerical ratio of the Me3Si-- chain ends groups in the compounds of the general formula I to the sum of the Me2SiO-- units in the compounds of the general formulae I and II is at least 1:2 and at most 1:10 {overlapping with the molar ratio of M:D of 1:5.5.5 to 1:15, because a mole of Me3Si is 73 gms and a mole of Me2SiO is 74 gms giving a molar ratio from 1:1.01 to 1:10.14}.  From ¶ 0091 the sum total of the proportions of all the cyclic methylpolysiloxanes of the general formula II is at least 12.5% by mass and at most 35% by mass {overlapping on the sum total of the proportions of all cyclic methylpolysiloxanes is 25 to 55% by mass of pending Claim10.  For the afore-described overlapping ranges as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
From ¶s 0040-0041 and 0107 the composition of the mixture is selected such that at least one of the physical property including heat capacity, thermal conductivity, density, vapor pressure, or viscosity, remains nearly constant over time at a constant temperature during thermal stress on the mixture.  The composition of the mixture can, if the desired physical properties of all the components of the mixture are known as a function of temperature, be determined by calculation or else empirically.  The case that the composition of the mixture corresponds to the equilibrium mixture at the chosen temperature is trivial in that the ability of mixtures of different composition than the equilibrium composition also can have the physical properties of the equilibrium mixture at the chosen temperature.  The siloxane mixtures can be used as heat transfer fluids, preferably as high-temperature heat transfer agents in solar thermal devices, especially in parabolic trough and Fresnel power plants.  They can additionally be used as heat transfer fluids in the chemical industry and in the metals industry, as heat transfer fluids for low temperatures and as working fluids in thermal engines, especially of the solar thermal type. The siloxane mixtures are preferably used at temperatures of 200 to 550º C., more preferably 300 to 500ºC., especially 350 to 450ºC.  Given the property of heat capacity and/or thermal conductivity remains nearly constant during thermal stress of the mixtures, and the mixtures are used and heat transfer fluids at temperatures up to 550 ºC such performance indicates the absence of a transformation into a supercritical state at temperatures up to 425ºC {reading on the mixture does not transform into a supercritical state at temperatures up to 425ºC for pending Claim 10}.  Even if such a transformation were to occur a mixture without any transformation can be fashioned as evidenced by Litteral at Example 17 for a non-equilibrium mixture of linear and cyclic organopolysiloxanes and from the abstract and Col. 1, lines 55-65. Col.5 lines 50-65, Col. 7, lines 17-53, and Col. 8, lines 15-45, for which any class of organopolysiloxanes.  Such non-transforming equilibrium or non-equilibrium mixture of linear and cyclic polyorganosiloxane is through treatment of a starting polyorganosiloxane mixture in a packed macroreticular sulfonic acid cation exchange resin treatment.  In such a treatment of Litteral, the organosiloxane is in a state of chemical bond equilibrium and a desired boiling range product can be produced in such a reversible process so that low molecular weight organopolysiloxanes are convertible to high polymer and conversely high polymer can be reverted to siloxane entities with lower degree of polymerization.    
Furthermore the property of the methylpolysiloxane mixture does not transform into a super critical state at temperatures up to 425ºC of pending claim 10 is a property limitation and in accordance with MPEP§ 2112.01 II “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and in accordance with MPEP §2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here Hoffmann has the same methylpolysiloxane mixture or an overlapping one as afore-described for M and D units and their molar ratio and the percent by mass of cyclic methylpolysiloxanes so such a methylpolysiloxane mixture of Hoffmann would also not transform into a supercritical state at temperatures up to 425ºC.  	From the foregoing disclosures of Hoffmann Claim 10 to one of ordinary skill in the art before the effective filing of the pending patent application would have been considered prima facie obvious.  
Regarding Claims 12-13, Hoffman is applied as to Claim 10 along with the disclosure of Hoffmann in the abstract and ¶ 0009 that at x has values greater than or equal to zero and the arithmetic mean of x, weighted by the molar proportions, over all linear methylpolysiloxanes is between 3 and 20 {overlapping the range of Claim 12 for x of 2.3 to 3.6.  Also disclosed is that y has values greater than or equal to 3 and the arithmetic mean of y, weighted by the molar proportions, over all cyclic methylpolysiloxanes is between 3 and 6 {overlapping the range of Claim 13 for y of 1.7 to 3.5.  For these overlapping ranges of x and y from Hoffmann in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Regarding Claim 14, Hoffmann is applied as to Claim 10 and further discloses at ¶ 0093 the siloxane mixtures may be in a monomodal, bimodal or multimodal molar mass distribution; at the same time, the molar mass distribution may be narrow or broad. Preferably, the inventive siloxane mixtures have a bimodal, trimodal or tetramodal molar mass distribution {reading on pending Claim 14 of bimodal, trimodal or multimodal molar mass distribution}.  From the foregoing disclosures of Hoffmann Claim 14 to one of ordinary skill in the art before the effective filing of the pending patent application would have been considered prima facie obvious.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787